DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendments
	Applicant’s amendment filed 08/25/2022 overcomes the following objection(s)/rejection(s):
The claim objection for claims 1,7 and 13 has been withdrawn in view of Applicant’s amendment. 
The rejection of claim 13 under 35 U.S.C. §101 has been withdrawn in view of Applicants amendment. 
Allowable Subject Matter
Claims 1-3, 5-9 and 13 are allowed.
The claims are directed towards an image decoding method performed by a decoding apparatus, an image encoding method performed by an encoding apparatus, and non-transitory computer-readable digital storage medium storing a bitstream. The closest prior art is directed towards Nalci et al., (U.S. Pub. No. 2020/0396487 A1) and  Jung (U.S. Pub. No. 2021/0076070 A1).  Nalci is related towards techniques for signaling of last transform coefficient position and transform indices/flags. This disclosure describes:  (i) a location-based restriction for signaling of the last transform coefficient position in transform coefficient coding, and (ii) methods for signaling of the transform indices for Low-Frequency Non-separable Transforms (LFNSTs). Because the techniques described in this disclosure may reduce the signaling overhead, the techniques of this disclosure may improve coding efficiency and may be used in advanced video codecs including extensions of HEVC and the next generation of video coding standards, such as Versatile Video Coding (VVC/H.266). Jung is related towards A video signal decoding apparatus comprising a processor, wherein the processor is configured to: parse a syntax element related to a secondary transform of a coding unit from a bitstream of a video signal when one or more preset conditions are satisfied; check whether or not the secondary transform is applied to a transform block included in the coding unit based on the parsed syntax element; obtain one or more inverse transform coefficients for a first sub-block by performing an inverse secondary transform based on one or more coefficients of the first sub-block which is one of one or more sub-blocks constituting the transform block when the secondary transform is applied to the transform block; and obtain a residual sample for the transform block by performing an inverse primary transform based on the one or more inverse transform coefficients. However, when considering the teachings of Nalci and Jung as a singularly or in combination fails to explicitly disclose or suggest the decoding apparatus, image encoding method performed by an encoding apparatus, or non-transitory computer-readable digital storage medium storing a bitstream as recited in claims 1-3, 5-9, and 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486